Citation Nr: 0946961	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What initial evaluation is warranted for residuals of a 
fractured left jaw from September 3, 2004?



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2008 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Pittsburgh, 
Pennsylvania.

A March 2008 Board decision granted entitlement to service 
connection for residuals of a jaw fracture.  The June 2008 
rating decision executed the Board's decision and assigned an 
initial noncompensable rating, effective September 3, 2004.  
The Veteran timely appealed the initial rating.

VA received an informal claim of entitlement to service 
connection for tinnitus from the Veteran in August 2008.  He 
also referenced his now service-connected bilateral hearing 
loss.  A May 2007 rating decision, which executed a March 
2007 Board decision, granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating.  
In the absence of evidence of a timely notice of 
disagreement, the appeal period for that decision has 
expired.  See 38 C.F.R. § 20.302 (2009).  Thus, the Board 
deems the August 2008 reference as an informal claim for an 
increased rating.  Neither of these issues has been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, they are referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider them.  See 38 C.F.R. § 20.200 (2009); Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

As the Veteran's representative noted in the Informal Hearing 
Presentation, the Veteran indicated on his substantive appeal 
(VA Form 9) that he desired a Board hearing at the local RO, 
but there is no evidence in the claims file that a hearing 
was scheduled and he failed to appeal or that he has 
withdrawn that request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO shall schedule a hearing as 
requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the Veteran of the date and time 
thereof.  If he wishes to withdraw the 
request for the hearing, that should be 
done by written document submitted to the 
RO. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


